1 Reported in 32 N.W.2d 553.
In a proceeding to determine paternity, defendant appealed from an order denying his motion for a new trial after a verdict finding him guilty.
The only question seriously urged on the appeal is whether the evidence reasonably supports the verdict.
Complainant, unmarried and about 27 years of age, gave birth to an illegitimate child on April 6, 1946. For a number of years she had worked a large part of the time as domestic in the home of her brother-in-law and sister, George and Melvina Engstrom, on their farm near Renville. In the summer of 1945 she worked there. Defendant, brother of George, lived on a farm about a mile and a half away with his unmarried sister, Mabel. The brothers exchanged *Page 302 
work, and, while helping George, defendant had his meals there also.
Complainant testified that she had known defendant ten years; that the first time she went out with him was many years ago; and that during 1945 she kept company with him. She also said that she went out with Oliver Grove once in a while, but with defendant most of the time; that she "kept company with Carl" during 1945. Numerous witnesses who were in a position to know testified that they never knew of defendant taking her out. No one testified that they had ever seen them out together. Defendant said that at one time in the latter part of November, at her request, she rode with him to town. Aside from this instance, he denied that he ever took her out.
Complainant said defendant came to her sister's house where she was working on Saturday afternoon, June 30, 1945, at about four o'clock. She is positive about the date and time. She said that he used force and overpowered her and that she had intercourse with him, and that it was the first time she had intercourse with him. If he is the father of her child, she says that it is the result of that intercourse; if she did not have intercourse with him on that date, he is not the father of her child. She made no complaint to her sister or to anyone else about defendant having overpowered her nor that she was pregnant. She testified that her sister, who was pregnant, went to town that day to see the doctor and to have a checkup and that she left in the afternoon. She is sure of the date because her sister went to see the doctor at Renville. She says that her sister and brother-in-law left before supper, and she makes no mention of who did the chores that evening. Her sister and her brother-in-law said that they were home all day; that they went to Renville that evening at about seven o'clock, after supper and chores; that they took their two children, aged three and six, with them; that they asked complainant to go along, but that she said she could not because Oliver was coming and she was going to the circus with him; that Mrs. Engstrom, the sister, first went to see the doctor for a checkup; that after she had seen the doctor she and her husband and the children went to the circus; that Mrs. Engstrom, because of her pregnant condition, remained in the car while her husband and the two children *Page 303 
saw the circus. They testified that after they had returned home and gone to bed Oliver Grove's car drove into the yard about 11:30, and complainant stepped out of it. They are positive that it was Oliver's car and that Oliver was driving it. According to them, complainant said afterwards that she had been out with Oliver. Complainant testified as positively that Oliver had not come to get her that night and that she did not get out of his car at 11:30. She said that she was still there when her sister and her husband returned from town. She also said that the two children were home with her. Complainant's sister and her husband testified that Oliver had called on complainant for a number of years, but never steadily until 1945; that he would call once or twice a month. The last time he was there, according to them, was in November. He lived 18 miles away. Complainant admits that she commenced keeping company with Oliver many years ago; that she went with Oliver to a show at Renville on June 16, but denied that she went with him after that. In all her testimony relating to her association with Oliver she was very evasive. In the examination in municipal court, she testified she could not get married to Oliver because they were related.
Complainant said that she had intercourse with defendant again on July 21 at her sister's house, and that no one was home. She was asked, "About what time of the day?" and answered, "I don't remember." Defendant and other witnesses testified that on July 21 they went to Little Falls to get some pigs and returned about four o'clock. After hearing this testimony, and in rebuttal, complainant stated that defendant came over there "in the evening time." She also testified that she had intercourse with him every week until November. She said that she went out with defendant every week end from July until the last week end in November; that he would call for her about eight o'clock. As stated before, numerous witnesses who were in a position to know claimed that they had never seen them out together.
Complainant testified that in the fall she and defendant were parked along the road a half mile from her sister's place; that she then told him he had got her into trouble; and that they would have *Page 304 
to get married. Later on, she testified that in January, at her sister's house, he told her that she was pregnant; that he did not say anything else and that he had intercourse with her that day. If she had already told him that she was pregnant, there seems no occasion for his telling her so. She was asked, "How did he know?" (that she was pregnant), and answered, "Well, he should know, he had intercourse with me many times." He admits that in November she was out hanging clothes at her sister's and that he told her, "You look like you are pregnant," to which statement no reply was made. After the child was born, she wrote defendant a letter asking for money and that he pay the doctor bill. Later on she saw him several times and wanted him to marry her. He insisted that he was not guilty.
The conviction rests on her uncorroborated story and the birth of the child.
In 7 Am. Jur., Bastards, § 124, the testimony of the mother is discussed. It is there stated:
"* * * The English Statute of 1834, and similar statutes subsequently enacted, expressly require, as a condition of an order of filiation, that the evidence of the mother of the bastard child 'shall be corroborated in some material particular by other testimony.' In this country, however, statutes have not, generally, expressly required corroboration of the testimony of the complainant in a bastardy proceeding, and it is well settled that in the absence of a statute requiring it, such corroboration is not essential to a conviction, provided the mother's testimony is credible and is sufficiently clear and convincing; in other words, a conviction will not be denied or set aside merely on the ground that it is based on the mother's testimony alone."
In this state there is no statute requiring corroboration. A conviction may be had on the uncorroborated testimony of the complainant. But every conviction had on the uncorroborated testimony of the mother should not be permitted to stand. The testimony of the mother must be sufficiently clear and convincing. Each case has its own set of facts. In this case, there are some weaknesses in the *Page 305 
testimony of some of defendant's witnesses. There are also material weaknesses in the testimony of complainant, and this conviction is based entirely on her story. The only corroboration is the birth of the child. The differences in the stories told by plaintiff and by defendant and his witnesses cannot be accounted for on the basis of mistake. False testimony was deliberately given by one side or the other. Another trial may reveal where the truth lies. When an unmarried woman charges a man with being the father of her child, he, if innocent, is met with an almost impossible situation. The sympathy of the jury is naturally with the unfortunate mother. When she tells them under oath that defendant is the father of her child, they conclude that she must know who the father of her child is, and that when she accuses defendant that should settle the matter. Counsel for defendant in his argument before this court stated that in this kind of a case "if you are nominated, you are elected."
Under the facts in the case, the verdict, based as it is upon the uncorroborated statement of complainant, which is not sufficiently clear and convincing, is, in our opinion, so against the weight of the testimony as to require a new trial.
Order reversed.